DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 5/24/2021 in which claim 1 has been amended. Claims 12, 14, 15 and 17-18 are cancelled. Currently claims 1-11, 13 and 16 are pending for examination in this application. 

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Claim 8 refers to “the textile filter” and “the pleated filter”. While it is clear these are the same item, consistent claim terminology should be used. 
Claim 16 states “formed with the pleats” but refers to claim 1 that recites “a set of pleats”. For claim consistency claim 16 should read “formed with the set of pleats”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “at least one position” on lines 2, lines 6-7 and line 14. It appears that at least the recitation of “at least one position” on lines 6-7 and 14 is referring to the same position but this is not clear in the claims. Further, if line 14 is changed to “the at least one position”, it becomes unclear as to which “at least one position” applicant is referring to. Claim 6 refers to “the at least one position” and it is unclear which of the “at least one position” in claim 1 applicant is referring to.
	Claims 2-7, 13 and 16 are rejected due to their dependency on claim 1. 
	Claim 3 is unclear as a whole. There is a lack of antecedent basis for “the horizontal plane” and “the cross-section area” and “the corresponding angles”. It is unclear how a cross-section can be “curve” as claimed. 
	Claim 8 recites “the set of pleats”. There is a lack of antecedent basis for this claimed limitation.
	Claims 9-11 are rejected due to their dependency on claim 8.
	Claim 9 recites “adding on textile filter”. It is unclear if there is an additional textile filter being added or if applicant intends to state that the textile filter recited in claim 8 has the recited properties in claim 9. For purposes of examination, it has been interpreted as the same filter as claim 8 with the properties of claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 4,454,881) in view of Lehmberg et al. (US 2,290,885 A)
Regarding claim 1, Huber discloses: 
A one-piece filter (figure 1-6, 8) comprising a textile filter (12, 14, 16) with a supporting structure (18) on at least one position (see figures 1-6), and wherein: the textile filter (12, 14, 16) consists essentially of a filter element (12, 14, 16: col. 3, line 63-col. 4, line 9 explain 12, 14 are textile pre-filter materials, 16 being a textile filter material as per col. 4, lines 10-21); 
the textile filter (12, 14, 16) is assembled integral with the supporting structure (18) on at least one position (see figures 4-5) (col. 4, lines 28-36); the supporting structure is operable to directly engage with a face portion of a user when the filter is worn by the user (col. 4, lines 54-59); 
the supporting structure (18) is formed with an opening onto which the textile filter is integrally molded thereto (the inner portion of 18 which contacts 12, 14, 16 as shown in figures 4, 5) (col. 4, lines 28-36), wherein the support structure is integrally molded with the textile filter by injecting a material for the supporting structure (18) into a mold (col. 6, lines 24-42) within which the textile filter (12,14, 16) is placed, thereby forming the supporting structure (18) which is assembled integrally around an outer side periphery with the textile filter (12, 14, 16) on at least one position (col. 4, lines 28-36; figure 4, 5); and 
the opening surrounds at least a portion of a thickness of an outer side periphery of the textile filter (12, 14, 16) (see figures 4, 5) and an entirety of an interior of the opening consists essentially of the textile filter (12, 14, 16) (see figures 1-6 especially 4 and 5 which show the opening holds 12, 14, 16).
Huber does not explicitly state that the filter element has a set of pleats which are arranged in an up-down, alternating pattern along all or some part across the length of the textile filter. 
	However, Lehmberg teaches a respirator mask (fig XVII) which a filter element (44) having a set of pleats which are arranged in an up-down, alternating pattern along all or some part across the length of the textile filter (see figure XVII).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber wherein the filter element has a set of pleats which are arranged in an up-down, alternating pattern along all or some part across the length of the textile filter as taught by Lehmberg for the benefit of increasing filter area (page 2, lines 25-26 which state corrugations increase filtering area and corrugations are seen on fig. XVII).

Regarding claim 2, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the textile filter (12, 14, 16) is assembled on the supporting structure (figures 4-5) with the filter element (12, 14, 16) arranged in the same direction or protruded from the supporting structure (see figures 4, 5). 

Regarding claim 3, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the supporting structure (18) is assembled together with the textile filter (12, 14, 16) while the cross-section area of the filter element (12, 14, 16) is parallel to the horizontal plane (a cross-section area of 12, 14, 16 is parallel to some plane which can be named “a horizontal plane” as no guidance is given in the claim as to what orientation is needed), or curve to fit along the curvature of the supporting structure (18) (see how 12, 14, 16 is curved to fit along the curvature of 18 in figures 1, 2 and 6), or the filter element (12, 14, 16) is assembled together with the supporting structure (18) with the corresponding angles to the horizontal plane (col. 4, lines 28-36) (the angles correspond as the elements are integrally molded together), or their combination.  

Regarding claim 4, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the textile filter (12, 14, 16) is fabricated from filtering material (non-woven polyester as per col. 3, line 68 and col. 4, lines 19-20) from one hundred percent synthetic fibers (non-woven polyester is 100% synthetic).  

Regarding claim 5, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the supporting structure (18) is made from natural polymers, synthetic polymers, or plastic polymers (col. 4, lines 31-36). 

Regarding claim 6, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the supporting structure (18) is added with a nose cap (34) on the at least one position at the edge of the supporting structure (col. 5, lines 17-33), concave into the supporting structure (18) (see figure 8, wherein 34 is concave into 18 from the edge of 18) from the edge of the supporting structure (18) or convex from the edge of the supporting structure.  

Regarding claim 7, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the filter is added with a holder (30) which is in a strip shape (30), or a support (26, 28) (figures 1-2), or a combination thereof (figures 1-2).

Regarding claim 8, Huber discloses: 
A one-piece filter (figure 1-6, 8) manufacturing process comprising as follows:
a textile filter (12, 14, 16) made of a filter element (12, 14, 16), the textile filter consisting essentially of the filter element (12, 14, 16: col. 3, line 63-col. 4, line 9 explain 12, 14 are textile pre-filter materials, 16 being a textile filter material as per col. 4, lines 10-21)
inserting the textile filter (12, 14, 16) into a mold (col. 6, lines 24-42) which is configured to form a supporting structure (18); and 
injecting material for the supporting structure (18) into the mold, forming the supporting structure (2) which is assembled integrally around an outer side periphery with the textile filter (12, 14, 16) on at least one position (col. 6, lines 37-42), wherein the supporting structure (18) is operable to directly engage with a face portion of a user when the one-piece filter is worn by the user (col. 4, lines 54-59);
wherein the supporting structure (18) is formed with an opening onto which the textile filter is integrally molded thereto (the inner portion of 18 which contacts 12, 14, 16 as shown in figures 4, 5) (col. 4, lines 28-36); and
the opening surrounds an outer side periphery of the textile filter (12, 14, 16) (see figures 4, 5) and an entirety of an interior of the opening consists essentially of the textile filter (12, 14, 16) (see figures 1-6 especially 4 and 5 which show the opening holds 12, 14, 16).
Huber does not explicitly state that the process wherein the filter is a pleated textile filter prepared by pleat folding a filter element to create an up-down alternating pattern along all or some part across the length of the textile filter. 
	However, Lehmberg teaches a respirator mask (fig XVII) with a pleated filter (44) prepared by pleat folding a filter element (44) to create an up-down, alternating pattern along all or some part across the length of the textile filter (see figure XVII).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huber wherein the filter is a pleated textile filter prepared by pleat folding a filter element to create an up-down alternating pattern along all or some part across the length of the textile filter as taught by Lehmberg for the benefit of increasing filter area (page 2, lines 25-26 which state corrugations increase filtering area and corrugations are seen on fig. XVII).


Regarding claim 9, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Huber as modified further discloses wherein the step of preparing comprises adding on textile filter (1) with multi-layer filtration (12, 14, 16 are multi-layered),Page 3 of 13Appl. No. 15/653,840Amendment dated May 24, 2021 Reply to Office Action of March 01, 2021electrical charging (16 can be electrostatic material as per col. 4, lines 18-19), or chemical coating to prevent microbes, or their combination.  

Regarding claim 10, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Huber as modified further discloses further comprising installing a support (26, 28) on at least one position along all or a part of the edge of the supporting structure (18) (see figure 1, 2).  

Regarding claim 11, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Huber as modified further discloses further comprising attaching a strip shape holder (30) on opposite sides of the supporting structure (18) (see figure 1, 2).  
  
Regarding claim 16, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified further discloses wherein the textile filter (12, 14, 16) consists essentially of the filter element (12, 14, 16) formed with the pleats (as modified by Lehmerg for claim 1 above).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 4,454,881) in view of Lehmberg et al. (US 2,290,885 A) in further view of Tucker et al. (2015/0047642 A1).
	Regarding claim 13, Huber as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Huber as modified does not explicitly disclose wherein the supporting structure is made from LDPE plastic, LLDPE plastic, TPE plastic or EVA plastic.  
	Tucker teaches a supporting structure is made from TPE plastic as a known
suitable material for a filter support (see paragraph [0016] lines 1-8).
It would have been obvious to one of the ordinary skill in the art before the
effective filling date of the claimed invention to have modified Huber to use TPE plastic for the supporting structure as taught by Tucker et al. as a known suitable material for a filter support. As set forth in MPEP 2144.07 “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785